Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 1 of 8




     EXHIBIT J
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 2 of 8

7 – Presumption of Innocence: A Proposed Solution


   Presumption of Innocence: A Proposed
                 Solution
The purpose of this redress of grievances is to illustrate to the American people that our criminal
justice system is incredibly broken; there does not exist a presumption of innocence, fairness, or
justice. The judges and officers of the court up to the Supreme Court itself should be ashamed.
They have tailed to safeguard the Constitution and have, in fact, assisted in the erosion of our
civil liberties. They have thiled to protect vulnerable citizens. They have failed to properly utilize
the checks and balances of the federal government to enforce the fundamental principles of a
Republic: The rule of the majority, but the protection of those in the minority through law. Even
though the poor and those accused of crimes are in the minority, the courts are supposed to
protect them and prevent Congress from passing laws that specifically target them. The
Constitution and rule of law is what separates us from oppressive governments and is the reason
for our revolution 250 years ago. Instead, the law has been perverted and twisted into an
offensive tool used aggressively to target and destroy many lives. Our perception of law, order,
and peace keepers has been corrupted into a system focusing on punishment and incarceration.
We have lost human dignity and compassion as we heartlessly send human lives through the
meat grinder that is the prison industrial complex. Sorry Ben Franklin, but we were unable to
keep the Republic you gave us.


This despicable "justice system" in conjunction with the prison industrial complex and our desire
to punish over rehabilitate has created a destructive system of mass incarceration that guarantees
repeat offenders and dooms entire generations to this inevitable cycle of enslavement. Those
people directly affected see this corrupt and unfair system which consequently completely
undermines the notion ofjustice, law, and order as these disenfranchised people will not
recognize the authority or authenticity of the law. And how could you expect them to? It should
be clear why we have this contentious atmosphere between police and minorities. The police are
the face of the legal system, but the true failure lies with the lawyers, judges, and politicians who
have created a caste system where the lives of the poor truly do not matter; they are but fodder
and fuel to drive this system. America, the time for reform is upon us.


I humbly ask the American people to step up and challenge our government to fix these
disgraceful problems afflicting the justice system. Rise up, the second Civil Rights Movement is
upon us. Become a part of history that will resonate throughout time. Do you have the same
passion and resolve as the Americans from the 1960s? The courage? We the people have the
power to force changes upon our government.


                                                  1
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 3 of 8

7 – Presumption of Innocence: A Proposed Solution


1.) Preventive Detention and Bail Reform: Regardless of your political views, I think that we
can all agree that there SHOULD exist a presumption of innocence and a desire to treat the
accused fairly and in accordance with the Constitution as envisioned by our forefathers. Surely,
YOU would want to be treated fairly. And clearly, a federal judge declaring a defendant guilty
upon his arrest is incompatible with a presumption of innocence In fact; the entire concept of
bail—that a defendant must pay money for the privilege to leave prison and assist in his own
defense is abhorrent. Is there anything more corrupt than to demand a bribe for prison release?
Are we truly afraid that in 2017 sonleone may not show up to court and the government couldn't
track them down? Also. I'd tlunk you would agree that forcing a defendant to live in an
apartment he cannot afford and banning hiln from purchasmg food, attending mass, going to the
gym, working, or openmg his apartment door Cor any reason is not compatible with a
presumption of innocence either; nor is banning sotneone from a computer especially in this day
and age where internet access is critical for paying bills and very basic communication. All of
these things are, in fact, punishments. They very idea of punishing the accused before a trial is
contrary to the concept of "innocent until proven guilty". It is un-American. I therefore propose
the following amendment:



       Abolishment of bail. Every American citizen accused of a crime has a presumption of
       innocence and therefore cannot be incarcerated unless convicted of a crime. No
       exceptions. Release conditions such as surrendering passports, GPS monitoring, and
       restricted travel can be applied to people accused of a violent crime or those who have
       previously evaded court. Strict home incarceration can only be applied in the most
       extreme of circumstances where someone has been accused of mass murder or acts of
       terror which would call their mental state into question, but all costs must be covered by
       the government.


This is just an example, but the key here is not allowing any wiggle room for pretrial detention;
lawyers will take advantage of any law allowing restrictions. My proposal also restricts the use
of extreme bail conditions except for special cases. I think it's reasonable to assume those
accused of mass murder or acts of terror may not be in a right state-of-mind psychologically and
thus may continue such acts against themselves or others. We must be careful, though. The
federal government is not pre-crime: Concerns that someone might commit another crime cannot
override his liberty. Today, judges fear releasing an individual who then commits a crime against
someone—they fear the new headlines and the threat to their judgeship so they decide to
override the rights of the accused since this is the safe option; there are no headlines and no one
cares if an innocent man is thrown in prison as long as he's been accused of a crime. Judges fear
the majority and override the rights of the minority in face of that fear. This needs to stop. As a
free society we must allow individuals to make their own choices. If an accused released on
                                                2
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 4 of 8

7 – Presumption of Innocence: A Proposed Solution

pretrial commits murder then that is a tragedy, but it is no one's fault but the accused. The
emotional attempt to justify and infringe upon the rights of the accused and his free choice based
on the fear that he would choose to harm someone in the future is antithetical with a free society
and the very concept of liberty.


2.) Mandatory Sentencing and Prison Reform: The justice system should focus on
rehabilitation. Mandatory sentencing clearly focuses on punishment and guaranteeing the prison
industrial complex. Recall the court's assessment in Brady v. United States in 1970 regarding
plea bargaining and the fear of large or coercive incentives that could overrule the defendant's
ability to act freely or give rise to a significant number of innocent people pleading guilty.
Mandatory sentencing provides this and directly over-rules defendant's abilities to act freely as is
clearly evident in the 970/0 plea rate. Mandatory sentencing also undermines the entire system of
justice since it couples the trial verdict with sentencing which has never happened in the history
of US law. Judges exist to judge the particular person, crime, and circumstance since all cases di
ffer. Mandatory sentencing effectively ties the judge's hands and completely undermines justice.
We must categorically reject mandatory sentencing.


Incarceration at all should be much more limited—non-violent offenses especially should not
result in jail time. What of victimless crimes? How can something with no victim even be
labeled a crime at all? Our current sentencing guidelines are far too harsh and only destroy lives
of both the convicted and the convict's family and children. Prison is truly cruel torture that
should only be used if absolutely necessary. I mean, what is the point? What is the point of
sending a man to prison for 10 years for robbing a bank when he did so without violence, was
caught 15 minutes later, and all money was promptly returned to the bank? This is what
happened to one of my cellmates. 15 minutes after his crime it was literally nullified as if nothing
happened and yet he has to serve an entire decade in prison. Tell me, truly, what benefit to
society is this? How does this help society or this man? Prison and prison sentencing are far too
harsh when we should be focusing on rehabilitation instead. We should be helping these
people—psychologists and support groups and support programs to help people get back on
track and become contributing members of society. Now, obviously, I'm not saying that we don't
need prisons at all. Clearly, some crimes certainly warrant punishment and we do want to
dissuade crime with punishment, but that shouldn't be our primary focus.


Consider this, in an article published by the Justice Policy Institute titled "Finding Direction:
Expanding Criminal Justice Options by Considering Policies of Other Nations" in April of 2011 ,
they found that the U.S. uses prison in response to offenses more often than comparison nations.
Of adults sentenced between 1995 and 2000, the United States sentenced 70% of them to prison
compared to 33.8% in Canada, 9.2% in England and Wales, 7.2% in Finland, and 7.5% in
Germany. The other countries primarily used fines as punishment, but also utilized this notion o
                                                 3
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 5 of 8

7 – Presumption of Innocence: A Proposed Solution

"warnings" that does not even exist in the United States. Clearly, they are trying to help and
uplift their people instead of focusing on "tough on crime" and complete and utter destruction o
those who commit a crime. Not surprisingly, in addition to using prison as punishment 2-7X as
often as the comparison nations, we also sentence people to prison terms 3X longer. Controlling
for the specific crime, the United States sentenced people 4X longer than Finland, England, and
Wales. The average sentence length for all crimes in the United States is over 5 years. The
average for all other countries aside from Australia is measured in months (less than a year). The
Justice Policy Institute concludes the following:


       When comparison nations do give a sentence of incarceration, the sentence is usually
       shorter than in the U.S. In the U.S., many believe that longer prison sentences remove
       people from the community so that they cannot engage in illegal behavior, and that the
       threat of sever punishment would deter this participation, thus protecting public safety.
       However, countries lower prison populations and shorter prison sentences do not
       necessarily have higher rates of victimization or reported crime.
       The lack of evidence that there is a measurable, consistent correlation between public
       safety and incarceration across comparison nations indicates that there is opportunity to
       consider that less incarceration and shorter sentences might yield similar public safety
       results without the expense or negative impact to people and communities.


U.S. research shows little to no correlation between time spent in prison and recidivism rates. So,
these longer sentences do not serve to reduce crime or assist society at all; all they do is keep
people in a cycle of slavery and poverty. In fact, similar to the teacher-student ratio and the
relationship between class size and achievement, the ratio between prison terms and come is
likely also parabolic; at some point beyond the vertex, the increased sentence length begins to
have the contradictory effect of encouraging future crime not to mention this effect on the
defendant's family and friends. We are certainly well beyond this vertex. Land of the free indeed.


Let's put an end to prison as a default and most common form of sentencing. Ironically, society's
move away from an eye-for-an-eye and quick punishment justice such as stockade or even
whippings to long-term incarceration is considerably less moral and just. Our preference to lock
people in cages like animals for decades is pure torture, but somehow civilized in comparison to
simply beating a man and releasing him. Which would you prefer? Let's take my cellmate
convicted of bank robbery—do you believe perhaps a fine or something besides a prison
sentence would have been better? Do you think he would rather be beaten or serve a decade in
prison? This concept of prison is peculiar too, isn't it? Let's take hundreds of convicted and
accused people and throw them together for decades. Surely they would never dare to discussing
committing future crimes or perfecting their methods to avoid getting caught in the future or
networking to meet and plan with other convicts. Brilliant. I propose the following amendment:
                                                4
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 6 of 8

7 – Presumption of Innocence: A Proposed Solution



       No mandatory sentencing requirements are constitutional. The justice system must
       focus on rehabilitation: Psychologists and support staff must be provided to all
       accused in addition to their legal counsel. All prisons must be run directly by the
       government and cannot be contracted to private companies. The prison population
       must be capped at 250 prisoners per 100,000 citizens (.25% of the population). No
       first time non-violent offense can ever result in jail time, and the use of warnings
       and fines are preferred over prison.


We must put an end to mandatory sentencing and the prison industrial complex. We must
considerably reduce our prison population and sentencing guidelines.


3.) The Good Faith Exception and Warrants: It is contrary to due process and the guarantee of
life, liberty, and property for the federal government to confiscate private property without
recourse or the ability to contest the judge's decision of the existence of probable cause. The
notion that you should have blind trust in the government is entirely counter to the founding
principles of this country. We should be able to immediately view any evidence presented for
probable cause and be able to challenge it in court. The process for discovery in criminal cases
must also be streamlined. It should not be acceptable that evidence is kept until right before trial.
I'm not even comfortable accepting that the responsibility for determining what evidence should
and should not be turned over to the defense is the prosecutor.


       Any and all warrants Including for search and seizure can be immediately
       challenged in court and the probable cause and all evidence used to assert probable
       cause is immediately discoverable. The good faith exception to the exclusionary rule
       is rejected; if the judge finds that probable cause did not exist and/or that he would
       not have approved the warrant then the warrant must be immediately thrown out.
       The government must promptly turn over all evidence collected in federal cases.
       The prosecution no longer has the discretion of determining what can be turned
       over—All evidence including notes by the prosecutors and police officers must be
       handed over. Additionally, all prosecutors, judges, and law enforcement have no
       immunity from civil litigation or criminal prosecution; All must be held responsible
       for any mal feasance or other misconduct and no one can hide behind a shield of
       immunity from justice.


4.) Payment and Reimbursement: The concept of "innocent until proven guilty" also clearly
aligns with the government paying all associated expenses up until conviction.

                                                  5
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 7 of 8

7 – Presumption of Innocence: A Proposed Solution


       The government must pay all expenses incurred during a criminal trial excluding
       any outside attorney, but including the necessary hiring of experts. If arrest results
       in firing then the government must pay the individual what his wages would have
       been including benefits such as health insurance, etc. If the case is thrown out or the
       accused is found not-guilty on all charges then he must be entirely compensated for
       all expenses including outside attorneys and his time.



These or similar amendments are absolutely critical in laying a foundation for criminal justice
reform and restoring civil liberties that Congress and the Courts have eroded over the years.


5.) The Qualifications Amendment: We must adjust our political system so people don't become
federal prosecutors just to build their political resume on taking lives:


       Ban all individuals with law degrees and bar certifications from public office.
       Federal prosecutors are ineligible for judgeship until 5 active years of defending
       clients in criminal cases. All elected officials are henceforth limited to 2-terms;
       There is no longer any age restriction for eligibility of elected offices.


These proposed solutions will not solve all the problems, but they do tackle some of the most
prominent civil rights issues that many of us so naively thought were already guaranteed by law.
If the American people can come together on these issues then we can force Congress to take
immediate action. Only together can we keep the government at bay and forever break the wheel
that has been crushing us for years. Until these civil rights are properly restored then the
American people should take the following actions:

   ● All convened Grand Juries decline all indictments
   ● All juries utilize jury nullification in trials where defendants have been denied these
     liberties including pretrial detention, charges resulting in mandatory sentences,
     questionable warrants, and absurd prison sentence guidelines
   ● All countries halt extradition to the United States on the grounds of human rights
     violations and international treaty violations. Your citizens are doomed in the American
     criminal justice system as they will be presumed guilty, detained in federal prison
     pretrial, and coerced into pleading guilty. Remember, the United States extols liberty but
     subjugates and enslaves its own people— so how could foreign citizens even stand a
     chance?



                                                6
       Case 1:17-cr-00548-PAC Document 455-10 Filed 02/24/21 Page 8 of 8

7 – Presumption of Innocence: A Proposed Solution

   ● All countries Persona Non Grata (PNG) all U.S. law enforcement from your countries as
     they are seeking to entrap, manipulate, and extort your citizens and confiscate their
     property as they trample their liberty-- Take back sovereignty of your countries.
   ● All states Persona Non Grata (PNG) all federal law enforcement from your state. Take
     back your lands stolen by the federal government and your state's sovereignty and rights;
     The United States government must once again fear its people: E pluribus Unum.
   ● A call to the United Nations Human Rights group to investigate America's hypocrisy.
     Human rights are violated every single day right on your own doorstep. You need only
     send envoys to investigate and validate these truths-- Please step up and stand up for
     human rights.

Only then will there be motivation for change.


America: You hypocrite, first take the log out of your own eye, and then you will see clearly to
take the speck out of your neighbor's eye.


—John Galt




                                                 7
